DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, and 20-24 are rejected under 35 U.S.C. 103 as obvious over Hansen et al. (WO 1990/002824 A1).
With regards to claims 1, 3-5, 8, and 20-24, Hansen teaches extruded rods (see example 1; reads on claim 20) which comprises reinforced aluminum or aluminum alloy composite material having a matrix of aluminum or aluminum alloy grains and comprising 0.5-10% by volume of small refractory particles (see claim 3, reads on claim 8) wherein said refractory particles is Al2O3 (see claims 4 and 5; reads on claims 3 and 4). The composite further comprises at least on element consisting of Mg, Mn, Cu and Si (see claim 13; reads on claim 5). In one embodiment, Hansen teaches that the grain size is at least 100 μm and in another embodiment the grain size is at least 200 μm (see claim 11, reads on claim 2). 
The claimed invention is rendered obvious because the prior art recognizes the particle size of the grain as a result effective variable. Hansen teaches that the grain size is “a factor of critical importance with respect to the strength of the composite material under high temperature conditions.” See p9, lines 7-9. Therefore, it 
Moreover, Hansen teaches that the small refractory particles are at least about 1 μm and is present in an amount of about 10 % by volume, which is close enough to the claimed range of “1.5 μm to 3.5 μm” or “2 μm to 3 μm and “15 vol % to about 30 vol %” (p6 and claims) because the term “about” is known in the art to refer to plus or minus 10% of the indicated number. Thus, the claimed invention is rendered obvious as it’s been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05
With regards to claims 6 and 7, the teachings of Hansen are as set forth in claim 1. Hansen teaches that the aluminum alloy matrix comprises about 0-20% by weight of Mg, Mn, Cu, and/or Si with the rest being aluminum (see claim 13). Therefore the prior art renders the claimed invention obvious as it’s been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05. In this case, the range of the prior art overlaps with the claimed invention and thus renders it obvious. Moreover, the prior art recognizes the addition of these elements as a result effective variable in that said elements allow for the alloy to have high temperature resistance (p6, lines 13-15). Therefore, it would have been obvious to determine the optimum or workable ranges of said elements since it’s been held that a particular parameter must first be recognized as a result-effective variable, i.e., a 
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (WO 1990/002824 A1) in view of Dorward (US 5,897,720).
With regards to claim 6, the teachings of Hansen are as set forth above.  Hansen teaches that the strength of the metal matrix is dependent on the addition of the aforementioned metal elements but is silent with regards to a more specific weight percentage of each of these elements. 
The aluminum alloy of the present invention comprises about 3.8 to 4.5 wt. % copper, about 1.2 to 1.6 wt. % magnesium, about 0.3 to 0.6 wt. % manganese, not more than about 0.15 wt. % silicon, not more than about 0.12 wt. % iron, and not more than about 0.10 wt. % titanium, the balance being aluminum and impurity elements (col 3, lines 9-15), which overlaps with the claimed ranges and thus is rendered obvious as it’s been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art to modify the teachings of Hansen by utilizing the Dorward alloy composition to improve the alloy’s fracture toughness, fatigue crack growth rate, corrosion resistance, and formability properties (see Summary of the Invention section). 
With regards to claim 7, the teachings of Hansen are as set forth above.  Hansen teaches that the strength of the metal matrix is dependent on the addition of the aforementioned metal elements but is silent with regards to a more specific weight percentage of each of these elements. 

Still, the amount of aluminum falls right outside of the claimed range but is close enough that one skilled in the art would have expected them to have the same properties. It’s been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05.
Thus, it would have been obvious to one of ordinary skill in the art to modify the teachings of Hansen by utilizing the Dorward alloy composition to improve the alloy’s fracture toughness, fatigue crack growth rate, corrosion resistance, and formability properties (see Summary of the Invention section). 
Response to Arguments
Applicant's arguments filed on 12/15/2020 (“Remarks”) have been fully considered. Applicant presents two arguments, neither of which are found persuasive. 
First, Applicant argues that “the Office has made no factual finding that non-overlapping ranges of ceramic particles of Hansen are ‘close enough’” and that Hansen’s range “will tend to reduce the number of nucleation sites and lead to the formation of recrystallized grains of a large size.” Remarks at 7. Applicant then concludes that the small 
This argument is unpersuasive for the following reasons. As an initial point, the Office has established sufficient factual finding that Hansen teaches a range that is close enough to the claimed range. The legal conclusion of obviousness is based on the factual finding that the difference between the claimed range and that of the prior art is sufficiently enough that any differences would not have added any patentable distinction between Hansen and the instant application. As such, the Office has met its burden in establishing a prima facie case of obviousness. See MPEP 2144.05. Applicant attempts to overcome the rejection by asserting that the claimed range is critical. Remarks at 7. This argument is unpersuasive because the Applicant did not provide any data or evidence, in the specification or elsewhere on the record, to support this assertion. Accordingly, Applicant’s argument is unpersuasive. 
Second, Applicant arguments with regard to Office’s position as to the now removed claim term “about” are moot since they are no longer part of the rejection. See Remarks at 7, 1st full paragraph. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAYTHAM SOLIMAN whose telephone number is (571)270-7192.  The examiner can normally be reached on M-F 8:00-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HAYTHAM SOLIMAN/             Primary Examiner, Art Unit 1736